                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DEFENDANTS’ OBJECTIONS TO THE
                                                                              AFFIDAVIT OF ZENG LEE DATED
              18                      Plaintiffs,                             JULY 6, 2021 (CM/ECF NO. 27)

              19           vs.                                                Complaint Filed: June 4, 2021
                                                                              First Amended Complaint Filed: July 15, 2021
                       County of Siskiyou; Jeremiah LaRue and
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s               Date: August 6, 2021
              21       Department and in their individual capacities;         Time: 10:00 AM
                       and Brandon Criss, Ed Valenzuela, Michael
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in            [FEES EXEMPT PURSUANT TO
                       their individual capacities; Edward Kiernan,           GOVERNMENT CODE SECTION 6103]
              24       in his official capacity as County Counsel for
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT                      DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF ZENG LEE DATED 7/6/21 (CM/ECF NO. 27)
                   1          Defendants hereby submit their objections to the affidavit filed by Zeng Lee in support of

                   2   Plaintiffs’ original motion for TRO and preliminary injunction and the current motion for

                   3   preliminary injunction.

                   4
                        Material Objected To:                     Grounds for Objection:            Ruling on
                   5                                                                                Objection:
                        Affidavit of Zeng Lee, July 6, 2021,      Irrelevant.                       Sustained: ________
                   6    ¶3
                                                                  Prejudicial, confusing and        Overruled: ________
                   7    “I was born in Laos and at the age of     misleading (FRE 403)
                        two escaped with my parents to
                   8    Thailand. My father was a soldier in
                        the U.S. Secret Army and fled the
                   9    persecution of the Pathet Lao.”
                        ¶4                                        Irrelevant.                       Sustained: ________
              10
                        “I lived in the Nam Yao refugee camp      Prejudicial, confusing and        Overruled: ________
              11        in Thailand for nine years with my        misleading (FRE 403)
                        family. We were then moved to the
              12        Ban Vinae refugee camp.”
                        ¶6                                        Lacks foundation.
              13                                                                                    Sustained: ________
                        “I own the property I live on in Mt.      Irrelevant.
              14        Shasta Vista. I reside on my property                                       Overruled: ________
                        with my wife, my 21 year old son, and     Inadmissible opinion. (FRE 701)
              15        8 year old daughter. We have eight
                        dogs, some pheasants, and prior to
              16        the water shortage had forty to fifty
                        chickens. Many of my chickens and
              17        pheasants have died due to lack of
                        water as shown in Exhibits B and C.”
              18        ¶7                                        Irrelevant.
                                                                                                    Sustained: ________
              19        “I have no well of my own and             Prejudicial, confusing and
                        previously depended on the water          misleading (FRE 403)              Overruled: ________
              20        trucks to bring water to my property. I
                        use 250 gallons of water per week to
              21        survive. I allocate 20 gallons per day
                        to my animals. We use the rest of the
              22        water for cooking. Both of my
                        children, my wife, and I only bathe
              23        one time per week because there is not
                        enough water left after caring for the
              24        animals and cooking to shower more.”
                        ¶8                                        Irrelevant.
              25                                                                                    Sustained: ________
                        “Since the water truck ban, I have had    Prejudicial, confusing and
              26        friends who provided me with smalls       misleading (FRE 403)              Overruled: ________
                        amounts of water but told me they can
              27        only provide me water until the end of
                        July. I do not have a plan
              28
SPINELLI, DONALD                                                         2
     & NOTT                     DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF ZENG LEE DATED 7/6/21 (CM/ECF NO. 27)
                        for getting any water at all after that.”
                   1    ¶9                                          Irrelevant.
                                                                                                        Sustained: ________
                   2    “I suffer from high blood pressure. I       Prejudicial, confusing and
                        am afraid of having a heat stroke or        misleading (FRE 403)                Overruled: ________
                   3    heart attack due to lack of water, so I
                        try to sit quietly.”
                   4    ¶10                                         Irrelevant.
                                                                                                        Sustained: ________
                   5    “My family and I and our animals are        Prejudicial, confusing and
                        slowly dying and I fear that someday        misleading (FRE 403)                Overruled: ________
                   6    people will find us dead due to lack of
                        water.”                                     Lacks foundation.
                   7
                                                                    Speculation.
                   8    ¶12                                         Lacks foundation.
                                                                                                        Sustained: ________
                   9    “Attached as Exhibit B is a true and        Speculation.
                        correct photo of one of my chickens                                             Overruled: ________
              10        that died on my                             Prejudicial, confusing and
                        property due to lack of water.”             misleading (FRE 403)
              11                                                    Speculation.
              12                                                    Inadmissible opinion. (FRE 701)
                        ¶13                                         Lacks foundation.
              13                                                                                        Sustained: ________
                        “Attached as Exhibit C is a true and        Speculation.
              14        correct photo of my son, who also                                               Overruled: ________
                        lives on my property, holding a             Prejudicial, confusing and
              15        pheasant that died on our property due      misleading (FRE 403)
                        to lack of water.”                          Speculation.
              16
                                                                    Inadmissible opinion. (FRE 701)
              17

              18       Dated: July 29, 2021                             SPINELLI, DONALD & NOTT
              19

              20
                                                                        By     /s/ J. Scott Donald
              21                                                             J. SCOTT DONALD
                                                                             Attorneys for Defendants
              22

              23

              24

              25

              26

              27

              28
SPINELLI, DONALD                                                             3
     & NOTT                      DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF ZENG LEE DATED 7/6/21 (CM/ECF NO. 27)
